TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00636-CV





Kerry Elliot and Debra Elliot, Appellants



v.



State Farm Lloyds and State Farm Lloyds, Inc., Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. GN201167, HONORABLE DARLENE BYRNE, JUDGE PRESIDING





M E M O R A N D U M   O P I N I O N


 Appellants Kerry Elliot and Debra Elliot filed an agreed motion to dismiss this
appeal with prejudice, stating that all issues in controversy have been settled.  Accordingly, we grant
the motion to dismiss this appeal with prejudice.  See Tex. R. App. P. 42.1(a).

					__________________________________________
					Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Appellants' Motion
Filed:   February 3, 2005